       Case 1:20-cv-00067-SPW-TJC Document 33 Filed 06/22/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 ADMIRAL INSURANCE CO.,                            CV 20-67-BLG-SPW-TJC

                    Plaintiff,
                                                   ORDER GRANTING
 vs.                                               CHANGE OF VENUE

 DUAL TRUCKING, INC., et al.,

                    Defendants.


       Before the Court is Defendants’ unopposed motion to change venue to the

Great Falls Division of the U.S. District of Montana. (Doc. 28.) This case was

originally filed in the Eastern District of Louisiana and moved to the District of

Montana under forum non conveniens because the subject property is found in the

state. (Doc. 29 at 2.) Now, the parties agree that the Great Falls Division is the

appropriate venue within the District of Montana because the subject property is

found in Roosevelt County, which is within the Great Falls Division, and a sister

case is pending before Judge Brian Morris in that Division as well. (Id.)

       Therefore, the motion being unopposed,

//

//
     Case 1:20-cv-00067-SPW-TJC Document 33 Filed 06/22/20 Page 2 of 2



      IT IS ORDERED the motion (Doc. 28) is GRANTED and this case shall be

transferred to the Great Falls Division pursuant to L.R. 1.2(c)(3).

      IT IS ORDERED.

      DATED this 22nd day of June, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
